DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 12/15/2020.
Claims 1-22 are currently pending and have been examined. 

Specification
The abstract of the disclosure is objected to because of a minor informality. The paragraph marking ‘[0083]’ should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
The phrase “Cognitive Electronic Warfare System (CEW)” in claim 19 uses the generic placeholder “system” with the functional language for steps A-G. The functional language is not modified by sufficient structure to perform the function. Sufficient structure, material, or acts for this limitation is not found in the specification. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0048] and [0079]-[0080]).

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 and dependent claims 2-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

While original claims are presumed to have written description, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  MPEP § 2163(I)(A).  The specification fails to describe with sufficient particularity the following aspects of the claims:
A) selecting a defined countermeasure from a countermeasure library; 
B) determining an initial parameter set comprising at least one parameter and populating the countermeasure with the initial parameter set by populating all of the parameters in the parameter set, thereby creating a candidate countermeasure; 
C) applying the candidate countermeasure against the imminent radar threat; 
D) assessing an effectiveness of the applied countermeasure against the imminent radar threat; 
E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters; 
F) repeating steps C) through E) until the defined effectiveness criteria are met, or until it is determined that the effectiveness of the applied countermeasure against the imminent radar threat cannot be further increased; and 
G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat.

Regarding claims 1 and 19, the applicant lacks possession of the claimed embodiments, disclosed as steps performed by the “Cognitive Electronic Warfare System (CEW)”. The specification in paragraphs [0048] and [0079]-[0080], merely discloses a “Cognitive Electronic Warfare System (CEW)”. The specification does not provide a disclosure of countermeasures in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claims 2-18 and 20-22 are rejected for due to their dependency on claims 1 and 19.

Claim 19 and dependent claims 20-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.

Regarding claim 19, the claim recites the phrase “Cognitive Electronic Warfare System (CEW)” and uses the generic placeholder “system” with the functional language for steps A-G. The functional language is not modified by sufficient structure to perform the function. Sufficient structure, material, or acts for this limitation is not found in the specification. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0048] and [0079]-[0080]). 

Claims 20-22 are rejected for due to their dependency on claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 and dependent claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim limitation “Cognitive Electronic Warfare System (CEW)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0048] and [0079]-[0080]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Regarding claim 1, the claims are directed to a method. 

Step 2A, prong 1:
Claim 1 recites the limitations comprising: A) selecting a defined countermeasure from a countermeasure library; B) determining an initial parameter set comprising at least one parameter and populating the countermeasure with the initial parameter set by populating all of the parameters in the parameter set, thereby creating a candidate countermeasure; C) applying the candidate countermeasure against the imminent radar threat; D) assessing an effectiveness of the applied countermeasure against the imminent radar threat; E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters; F) repeating steps C) through E) until the defined effectiveness criteria are met, or until it is determined that the effectiveness of the applied countermeasure against the imminent radar threat cannot be further increased; and G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat.

The limitations A, B, D, E, and G, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The specification discloses that element C, when used in combination with elements A-G, is capable of being performed by a human observer (See at least [0025] and [0034]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls with the “mental processes” grouping of abstract ideas. 

The limitations C and F, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation with methods of organizing human activity but for generic components. That is, nothing in the claim element precludes the step from practically being performed by organized human activity. The specification discloses that element C is capable of being performed by a human observer (See at least [0025] and [0034]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the with methods of organizing human activity but for the recitation of generic components, then it falls with the “methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2:
The judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B:
As discussed above, there are no additional limitations in claim 1 beyond the abstract idea. The claim is not patent eligible.

The dependent claims 2-18 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims merely introduce the additional generic elements “machine intelligence” (claim 13) and “database”(claims 15 and 18); and performing the further narrowed abstract ideas of the dependent claims on the additional elements the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a generic computer components, in their ordinary capacity, as a tool to perform the abstract idea.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dark (US 7737883 B2), hereinafter Dark, in view of Markel (US 20170160379 A1), hereinafter Markel.

Regarding claim 1, Dark, as shown below, discloses a system for protecting an asset from a threat comprising the following limitations:
B) determining an initial parameter set comprising at least one parameter and populating the countermeasure with the initial parameter set by populating all of the parameters in the parameter set, thereby creating a candidate countermeasure (See at least Col. 2 Lines 37-41 "One of the most critical factors in achieving this S-N ratio is placing the EA jamming signal in the correct geometric position to blind the threat receiver while the threat antenna is slewed in the direction of the PE" Col. 6. Lines 65-67 " Own aircraft navigational parameters for the PE and the EA are read into memory buffers where the information is used to initialize navigational parameters" Dark discloses a control of an electronic attack (EA) aircraft for use of protection for protected entities (PE). Dark further discloses a jamming countermeasure with a geometric positioning as a critical parameter.);
E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters (See at least Figs. 23, 24, Col. 26-27 Lines 57-6 "In the preferred embodiment of the method, a value of the assigned Jam Effectivity Score (step 2415) will reflect the adequacy of the PE jamming coverage and the extent of the projected EA aircraft maneuvers" Col. 27 Lines 13-19 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached, as when a speed change drops below an RF power interlock limit to prevent radiating sufficient jam power or until a time interval has elapsed" Dark discloses a jam effectivity score which is evaluated as criteria for varying parameters);
F) repeating steps C) through E) until the defined effectiveness criteria are met, or until it is determined that the effectiveness of the applied countermeasure against the imminent radar threat cannot be further increased (See at least Figs. 23-24, 2305-2450, Col. 27 Lines 7-22 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached")

Dark does not explicitly disclose A) selecting a defined countermeasure from a countermeasure library; C) applying the candidate countermeasure against the imminent radar threat; D) assessing an effectiveness of the applied countermeasure against the imminent radar threat; G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat. However, Markel, in the same or in a similar field of endeavor, discloses:
A) selecting a defined countermeasure (See at least [0031] “Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter”) from a countermeasure library (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter");
C) applying the candidate countermeasure against the imminent radar threat (See at least Fig. 4, 416, [0042] "the EW system may engage the vehicle to take the appropriate countermeasures"); 
D) assessing an effectiveness of the applied countermeasure against the imminent radar threat (See at least [0023] "The ARM may categorize known and unknown emitters, manage information of the emitters, estimate the effectiveness of an EA and determine which EA technique to use");
G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat (See at least Fig. 3 and [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure. The bookkeeping 308 information may indicate various metrics of effectiveness of the different countermeasures against different types of emitters").

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Regarding claim 2, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark does not disclose step C is performed by a human observer according to defined criteria. However, Markel further discloses step C is performed by a human observer according to defined criteria (See at least [0043] "In some embodiments, the countermeasures may be initiated through user response"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Regarding claim 3, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark further discloses if the assessed effectiveness is maximized but the defined effectiveness criteria are not met, repeating steps A) through F) (See at least Fig. 24, 2405-2435, Col. 27 Lines 22-37 "the field is to be systematically varied then an incremental change is made to the appropriate parameter (step 2435) and the JEP process is again invoked (step 2405). This process repeats until all of the parameters have reached the preflight limits" Dark discloses iterating through all incremental changes to appropriate parameters, this occurs regardless of whether the effectiveness is maximized, as the defined criteria is not met until all incremental changes have been completed. The specific rejection of iteration between steps A through F is present in the rejection of claim 1.).

Regarding claim 5, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark further discloses if the candidate countermeasure is an effective countermeasure against the imminent radar threat, continuing to repeat steps C) through E) until a most effective countermeasure is identified (See at least Figs. 23-24, 2305-2450, Col. 27 Lines 6-22 "will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached").

Regarding claim 6, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark further discloses in step B) determining the initial parameter set includes selecting from the countermeasure library a parameter set that is associated in the countermeasure library with the candidate countermeasure (See at least Fig. 4, 410, Col. 7 Lines 15-17 "Both the navigational information and the EOB information are used in processing step 410 to determine the PE and EA bearing to the threat emitter" Dark discloses an EOB (electronic order of battle) that operates an electronic library for the countermeasure system.).

Regarding claim 10, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark further discloses the effectiveness criteria include a requirement that a parameter set that provides an effectiveness maximum has been identified (See at least Figs. 23-24, 2305-2450, Col. 27 Lines 6-22 "will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached" Dark discloses iterating through all incremental changes to appropriate parameters, thus locating the maximum effectiveness.).

Regarding claim 18, the combination of Dark and Markel, as shown in the rejection above, discloses all of the limitations of claim 1. Dark does not disclose if in step G) the candidate countermeasure is an effective countermeasure against the imminent radar threat, storing information regarding the radar threat in at least one threat database and/or storing information regarding the effective countermeasure in at least one countermeasure library. However, Markel further discloses if in step G) the candidate countermeasure is an effective countermeasure against the imminent radar threat, storing information regarding the radar threat in at least one threat database and/or storing information regarding the effective countermeasure in at least one countermeasure library (See at least Fig. 1, [0003] "This organization may enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis", [0023] "After the mission, or at a point in time in which the vehicle containing the EW system is able to safely communicate, the derived information may be shared with EW systems in other nearby vehicles or with a central coordinating server, such as server 140 shown in FIG. 1"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Barfoot (US 11181346 B1), hereinafter Barfoot.

Regarding claim 4, the combination of Dark and Markel, as shown above, discloses all the limitations of claim 1. The combination of Dark and Markel does not explicitly disclose if the candidate countermeasure is an effective countermeasure against the imminent radar threat, continuing to apply the effective countermeasure to the imminent radar threat until the imminent radar threat no longer poses a danger to the asset. However, Barfoot, in the same or in a similar field of endeavor, discloses if the candidate countermeasure is an effective countermeasure against the imminent radar threat, continuing to apply the effective countermeasure to the imminent radar threat until the imminent radar threat no longer poses a danger to the asset (See at least Fig. 8B, 210-214, Col. 14-15 Lines 53-3 “the countermeasure beam 26 may continue to be emitted as long as the tracking radar 12 continues to show an effect on the flight path trajectory of the threat 28, or until tracking radar 12 indicates that threat 28 is defeated”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the countermeasure deployment disclosed by Barfoot. One would have been motivated to do so in order to enhance existing countermeasures and enable new countermeasures to combat sophisticated threats (See at least Col. 2 Lines 26-34).

Regarding claim 8, the combination of Dark and Markel, as shown above, discloses all the limitations of claim 1. The combination of Dark and Markel does not explicitly disclose if the imminent radar threat is an ambiguous radar threat, in that there is a match or partial match between the imminent radar threat and a plurality of known radar threats included in at least one threat database, the method further includes in steps A) and B) selecting as the defined countermeasure and initial parameter set a defined countermeasure and parameters that were previously verified as effective against at least one of the known radar threats. However, Barfoot, in the same or in a similar field of endeavor, discloses if the imminent radar threat is an ambiguous radar threat, in that there is a match or partial match between the imminent radar threat and a plurality of known radar threats included in at least one threat database (See at least The fusion of the sensors 16C may provide details to the processor 18 to allow the threat list 202 to be narrowed to only those threats 28 that match the profile of the detected threat 28, at which point the characteristics of the countermeasure beam 26 may be chosen”), the method further includes in steps A) and B) selecting as the defined countermeasure and initial parameter set a defined countermeasure and parameters that were previously verified as effective against at least one of the known radar threats. (See at least [0029] “This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure” and [0031] “This is to say that known and inferred data of the emitter may be aggregated to better characterize the threat level of the emitter and choose one or more available EA techniques”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the countermeasure deployment disclosed by Barfoot. One would have been motivated to do so in order to enhance existing countermeasures and enable new countermeasures to combat sophisticated threats (See at least Col. 2 Lines 26-34).

Regarding claim 9, the combination of Dark and Markel, as shown above, discloses all the limitations of claim 1. The combination of Dark and Markel does not explicitly disclose the effectiveness criteria include a requirement that the effectiveness of the applied, populated countermeasure is greater than a pre-defined minimum effectiveness. However, Barfoot, in the same or in a similar field of endeavor, discloses the effectiveness criteria include a requirement that the effectiveness of the applied, populated countermeasure is greater than a pre-defined minimum effectiveness (See at least Fig. 8B, 212, Col. 14 Lines 53-67 “Countermeasure system 10 may then make a determination if the chosen countermeasure beam 26 is effective. This determination is shown as step 214 in process 200. If the chosen countermeasure is determined to be effective by the detection of a deviation in the flight path of the threat”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the countermeasure deployment disclosed by Barfoot. One would have been motivated to do so in order to enhance existing countermeasures and enable new countermeasures to combat sophisticated threats (See at least Col. 2 Lines 26-34).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Tran (US 5287110), hereinafter Tran.

Regarding claim 7, the combination of Dark and Markel, as shown above, discloses all the limitations of claim 1. The combination of Dark and Markel does not explicitly disclose if the imminent radar threat is an unresponsive radar threat, in that it is a known radar threat but is unresponsive to a pre-verified defined countermeasure populated by pre-verified parameters that was previously verified as effective against the known radar threat, the method further includes in steps A) and B) selecting as the defined countermeasure and initial parameter set the pre-verified countermeasure and pre-verified parameters. However, Tran, in the same or in a similar field of endeavor, discloses if the imminent radar threat is an unresponsive radar threat (See at least Fig. 11, 510, Cols. 17-18 Lines 63-9 “The process then flows to step 510 to determine whether the jamming technique is good”), in that it is a known radar threat but is unresponsive to a pre-verified defined countermeasure populated by pre-verified parameters that was previously verified as effective against the known radar threat (See at least Fig. 11, 12, 528, Cols. 17-18 Lines 63-9 “If it is not the process returns to process step 504 to repeat the process”), the method further includes in steps A) and B) selecting as the defined countermeasure and initial parameter set the pre-verified countermeasure and pre-verified parameters (See at least Fig. 11, 12, 508, 510, 528, Cols. 18, Lines 10-26 “In process step 528 the system switches to the best jamming technique known from the evaluation data base”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the system of unresponsive threat management disclosed by Tran. One would have been motivated to do so in order to overcome performance limitations of standalone electronic warfare sensors (See at least Col. 1 Lines 30-42 “Therefore it is the motivation of the invention to overcome the inherent performance limitations of stand alone electronic warfare sensors by providing a complementary threat sensor data fusion method and apparatus”).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Tidwell (US 8082832 B1), hereinafter Tidwell.

Regarding claim 11, the combination of Dark and Markel, as shown above, discloses all the limitations of claim 1. The combination of Dark and Markel does not explicitly disclose in step E) varying at least one of the parameters with which the candidate countermeasure is populated includes simultaneously varying a plurality of the parameters with which the candidate countermeasure is populated. However, Tidwell, in the same or in a similar field of endeavor, discloses in step E) varying at least one of the parameters with which the candidate countermeasure is populated includes simultaneously varying a plurality of the parameters with which the candidate countermeasure is populated (See at least Fig. 5, Col. 6-7 Lines 46-1 "a mid-IR combustion simulation apparatus capable of simulating multiple wavelengths with varying output intensities in order to simulate the combustion signature of a variety of IR sources"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the system of countermeasure population disclosed by Tidwell. One would have been motivated to do so in order to create an effective countermeasure by spoofing a hostile aircraft’s defense system (See at least Col. 3 Lines 12-28 “to simulate one or more missiles, in order to spoof and counter a hostile aircraft's missile warning system(s) and anti-missile countermeasures in order that an anti-aircraft missile can be launched effectively without being disabled by the hostile aircraft's countermeasures”).

Regarding claim 12, the combination of Dark, Markel, and Tidwell, as shown in the rejection above, discloses all of the limitations of claims 1 and 11. The combination of Dark and Tidwell does not disclose the plurality of parameters that are simultaneously varied belong to a group of correlated parameters, and wherein the simultaneous variation of the plurality of parameters includes identifying an optimization trajectory arising from the correlations between the plurality of parameters. However, Markel further discloses the plurality of parameters that are simultaneously varied belong to a group of correlated parameters, and wherein the simultaneous variation of the plurality of parameters includes identifying an optimization trajectory arising from the correlations between the plurality of parameters (See at least Fig. 3, 302, [0034] “The adaptive radar model 302 of the EW system may accordingly select a less optimal countermeasure (or no countermeasure) for one or more of the sources of illumination to achieve an optimal set of countermeasures for all of the sources of illumination”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure population disclosed by Tidwell with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Tidwell, in further view of Parker (US 10907940 B1), hereinafter Parker.

Regarding claim 13, the combination of Dark, Markel and Tidwell, as shown above, discloses all the limitations of claims 1, 11, and 12. The combination of Dark, Markel, and Tidwell does not explicitly disclose identifying the optimization trajectory is at least assisted by a machine intelligence. However, Parker, in the same or in a similar field of endeavor, discloses identifying the optimization trajectory is at least assisted by a machine intelligence (See at least Col. 4 Lines 57-61 “All assessment and deterrent solutions may be aided by the application of machine learning and data mining protocols, so that the system provides increasingly reliable and accurate assessment and deterrent solutions”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the system of countermeasure population disclosed by Tidwell with the system of machine intelligence disclosed by Parker. One would have been motivated to do so in order to reliably detect and interdict unmanned systems (See at least Col. 1 Lines 21-22 “reliable detection and interdiction of unmanned systems such as drones”).

Regarding claim 14, the combination of Dark, Markel, Tidwell, and Parker as shown above, discloses all the limitations of claims 1, 11, 12, and 13. The combination of Dark, Markel, and Parker does not explicitly disclose simultaneously varying the plurality of parameters includes referring to a previously determined mapping of the correlations between the plurality of parameters. However, Tidwell, in the same or in a similar field of endeavor, discloses simultaneously varying the plurality of parameters includes referring to a previously determined mapping of the correlations between the plurality of parameters (See at least Col. 4 Lines 19-34 “In some embodiments, a controller controls the plurality of optical signals using a table-lookup method, and provides a plurality of different selectable table data sources, each table data source providing control information that specifies a particular optical signature”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the system of machine intelligence disclosed by Parker with the system of countermeasure population disclosed by Tidwell. One would have been motivated to do so in order to create an effective countermeasure by spoofing a hostile aircraft’s defense system (See at least Col. 3 Lines 12-28 “to simulate one or more missiles, in order to spoof and counter a hostile aircraft's missile warning system(s) and anti-missile countermeasures in order that an anti-aircraft missile can be launched effectively without being disabled by the hostile aircraft's countermeasures”).

Regarding claim 15, the combination of Dark, Markel, Tidwell, and Parker as shown above, discloses all the limitations of claims 1, 11, 12, and 13. The combination of Dark, Markel, and Tidwell does not explicitly disclose the method further includes storing information regarding the optimization trajectory in a database. However, Parker, in the same or in a similar field of endeavor, discloses the method further includes storing information regarding the optimization trajectory in a database (See at least Cols. 7-8 Lines 42-3 “All data that is supplied to the system is recorded within the system database and can be used as known data through Data Mining (DM) processes for future encounters with sUAS/ULSS activity.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the system of countermeasure population disclosed by Tidwell with the system of machine intelligence disclosed by Parker. One would have been motivated to do so in order to reliably detect and interdict unmanned systems (See at least Col. 1 Lines 21-22 “reliable detection and interdiction of unmanned systems such as drones”).

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Antonaitis (US 6181744 B1), hereinafter Antonaitis.

Regarding claim 19, Dark, as shown below, discloses a system for protecting an asset from a threat comprising the following limitations:
B) populate the selected defined countermeasure with an initial parameter set comprising at least one parameter to create a candidate countermeasure (See at least Col. 2 Lines 37-41 "One of the most critical factors in achieving this S-N ratio is placing the EA jamming signal in the correct geometric position to blind the threat receiver while the threat antenna is slewed in the direction of the PE" Col. 6. Lines 65-67 " Own aircraft navigational parameters for the PE and the EA are read into memory buffers where the information is used to initialize navigational parameters" Dark discloses a control of an electronic attack (EA) aircraft for use of protection for protected entities (PE). Dark further discloses a jamming countermeasure with a geometric positioning as a critical parameter.);
E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters (See at least Figs. 23, 24, Col. 26-27 Lines 57-6 "In the preferred embodiment of the method, a value of the assigned Jam Effectivity Score (step 2415) will reflect the adequacy of the PE jamming coverage and the extent of the projected EA aircraft maneuvers" Col. 27 Lines 13-19 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached, as when a speed change drops below an RF power interlock limit to prevent radiating sufficient jam power or until a time interval has elapsed" Dark discloses a jam effectivity score which is evaluated as criteria for varying parameters);
F) repeat steps C) through E) until the defined effectiveness criteria are met, or until the assessed effectiveness is maximized (See at least Figs. 23-24, 2305-2450, Col. 27 Lines 7-22 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached" Dark discloses iterating through all incremental changes to appropriate parameters, thus locating the maximum effectiveness.)

Dark does not explicitly disclose a Cognitive Electronic Warfare System (CEW) configured to A) selecting a defined countermeasure from a countermeasure library; C) apply the candidate countermeasure against the imminent radar threat; D) assess an effectiveness of the applied countermeasure against the imminent radar threat; G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat. However, Markel, in the same or in a similar field of endeavor, discloses:
a Cognitive Electronic Warfare System (CEW) configured to A) selecting a defined countermeasure (See at least [0031] “Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter”) from a countermeasure library (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter");
C) apply the candidate countermeasure against the imminent radar threat (See at least Fig. 4, 416, [0042] "the EW system may engage the vehicle to take the appropriate countermeasures"); 
D) assess an effectiveness of the applied countermeasure against the imminent radar threat (See at least [0023] "The ARM may categorize known and unknown emitters, manage information of the emitters, estimate the effectiveness of an EA and determine which EA technique to use");
G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat (See at least Fig. 3 and [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure. The bookkeeping 308 information may indicate various metrics of effectiveness of the different countermeasures against different types of emitters").

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

The combination of Dark and Markel does not explicitly disclose an antenna configured to receive the hostile RF waveform; a receiver configured to amplify and digitize the hostile RF waveform. However, Antonaitis, in the same or in a similar field of endeavor, discloses:
an antenna configured to receive the hostile RF waveform (See at least Col. 2 Lines 55-67 “as shown, an electrical signal receiving system 10 includes an antenna 16, a receiver 11, a digitizer 12, a processor 13, a display unit 14, and a special function generator 15”)
a receiver configured to amplify and digitize the hostile RF waveform (See at least Col. 3 Lines 20-33 “Digitizer 20 includes an operational amplifier 21 and an analog-to digital convertor (ADC) 22. Resistors 25, 26, and 27 provide the necessary voltage biasing and feedback for operational amplifier 21. In addition, a resistor 23 and a capacitor 24 together act as a lowpass filter for receiving incoming video signals”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis. One would have been motivated to do so in order to extract useful information, thereby allowing automatic actions to occur, such as countermeasures against hostile radars (See at least Col. 3 Lines 2-9).

Regarding claim 22, the combination of Dark, Markel, and Antonaitis, as shown in the rejection above, discloses all of the limitations of claim 19. Dark does not disclose a threat database and a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database and to determine if the radar threat is known, novel, or ambiguous. However, Markel further discloses a threat database (See at least Fig. 4, 410, [0022] "Observable processing, that may track active emitters, may be linked to the MDF and may employ strategy, EA intent, and over-the-air observables to determine the effectiveness of EA response against in-library and out of library threats") and a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database (See at least Fig.4, 412, [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation") and to determine if the radar threat is known, novel, or ambiguous (See at least Fig. 4, 402, [0022]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the receiver system disclosed by Antonaitis with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dark, in view of Markel, in further view of Antonaitis, in further view of Zhang (CN 111366899 A), hereinafter Zhang.

Regarding claim 20, the combination of Dark, Markel, and Antonaitis, as shown above, discloses all the limitations of claim 19. The combination of Dark, Markel, and Antonaitis does not explicitly disclose that the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna. However, Zhang, in the same or in a similar field of endeavor, discloses that the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna (See at least [0040] “improved waveform selection algorithm, including two parts, the first part realizes the waveform selection, the external influence is input to the system through the change of SNR, and the transmitted waveform parameters are obtained through the waveform selection algorithm based on Kalman filtering”).  Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis with the system of machine learning disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Regarding claim 21, the combination of Dark, Markel, and Antonaitis, as shown above, discloses all the limitations of claim 19. The combination of Dark, Markel, and Antonaitis does not explicitly disclose that the signal analyzer is further configured to use data-driven machine learning in step B) to select or generate the initial parameter set.  However, Zhang, in the same or in a similar field of endeavor, discloses that the signal analyzer is further configured to use data-driven machine learning in step B) to select or generate the initial parameter set (See at least [0015] and [0100] "The anti-reconnaissance waveform selection method based on criterion switching described in this paper takes interference and target state as input, and transmits waveform parameters as output, which realizes adaptive waveform selection and avoids the identification of adversaries").  Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis with the system of machine learning disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Dark discloses a system of protecting an asset from a threat. Markel discloses a system of countermeasure selection and application. Tidwell discloses a system of countermeasure population. Parker discloses a system of machine intelligence. Antonaitis discloses a receiver system. Zhang discloses a system of machine learning.

Regarding claim 16, none of the prior arts of record, either individually or in combination, disclose in step F), repeating steps C) through E) includes varying a first parameter in step E) until the assessed effectiveness reaches a first maximum, and then varying a second parameter in step E) until the assessed effectiveness reaches a second maximum that is greater than the first maximum. 

Regarding claim 17, none of the prior arts of record, either individually or in combination, disclose in step E) varying the at least one parameter includes correlating changes in the at least one of the parameters with resultant changes in the RF waveforms emitted by the imminent radar threat. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishigami (US 20160238694 A1) discloses a radar device
Tran (US 5457460 A) discloses an embedded threat data recorder
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648